DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johansson et al. (2014/0,092,733).
For claim 1, Johansson teaches a method (abstract) of reducing network traffic (background, summary and claims) comprising:
Blocking (Para. 61; DRX/Sleep or other, i.e. low QoS/scheduling), at a mobile device (Paras. 46-47; UE), a first channel (Paras. 46-49; connection setup) to reduce network signaling in a network and to reduce battery consumption (Para. 50), wherein the first channel includes a non-common channel (Paras. 71-72; for apps with periods of inactivity, can SR special channels);
offloading application traffic of an application onto a second channel, wherein the second channel includes a common channel (Para. 58; moving remaining traffic to core network/single bearer);
monitoring the application traffic (Para. 51, 54; determining idle/active) of the application over the second channel (Paras. 74-75; triggers if activity sufficient to require a wakeup over special channel SR);
unblocking the first channel (Para. 52; taking steps if active) based on the monitored application traffic so that the application can perform an action (Para. 57; connection setups/SR);
re-blocking the first channel after the action has been completed (Paras. 76-77; return to DRX if back to sleep activity); and
unblocking the first channel when user activity is detected (Para. 55; interactive mode), wherein the user activity includes whether the mobile device is being interacted with (Para. 76; interactivity state).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445